603 F.3d 1141 (2010)
Barbara BAUMAN; Gregory Greco; Josefina Nunez; Gabriele Nunez; Miriam Nunez; Silvia Nunez; Emilio Guillermo Pesce; Mirta Hayde Arenas; Graciela Gigena; Guillermo Alberto Gigena; Nuria Gigena; Amelia Schiaffo; Elba Lechner; Anunciacion Spaltro De Belmont; Hector Ratto; Eduardo Northern Olasiregui; Ricardo Martin California, Hoffman; Eduardo Estiville; San Jose Alfredo Manuel Martin; Juan Jose Martin; Jose Barreiro; Alejandro Daer, Plaintiffs-Appellants,
v.
DAIMLERCHRYSLER CORPORATION and Daimlerchrysler AG, Defendants-Appellees.
No. 07-15386.
United States Court of Appeals, Ninth Circuit.
May 6, 2010.
Terrance Collingsworth, Esquire, Natacha H. Thys, Esquire, Senior, Conrad & Scherer, Washington, DC, for Plaintiffs-Appellants.
Peter J. Messrobian, Esquire, Sedgwick, Detret, Moran & Arnold LLP, Matthew James Kemner, Esquire, Carroll Burdick & McDonough, LLP, Robert A. Mittelstaedt, Esquire, Jones Day, San Francisco, CA, for Defendants-Appellees.
Before: MARY M. SCHROEDER, D.W. NELSON and STEPHEN REINHARDT, Circuit Judges.

ORDER
Appellants' Petition for Rehearing is GRANTED. The opinion filed on August 28, 2009 is vacated. This case shall be reheard by the 3-judge panel the week of June 21, 2010, in Pasadena, California. The date and time of oral argument will be set soon, and counsel should inform this court of any potential conflicts immediately.
The parties are ordered to submit supplemental briefs addressing the following questions:
1. Is "control" an element of this court's agency test for personal jurisdiction? If so, how much control is required? If our precedent is unclear, how much control should be required?
2. If the panel concludes that an agency relationship exists, would an exercise of general jurisdiction over defendants be reasonable in this case?
These supplemental briefs shall be no longer than ten pages or 2800 words, and shall be submitted no later than 14 days after the entry of this order. Parties who are registered for Appellate ECF must file the supplemental brief electronically. Parties who are not registered Appellate ECF filers must file the original supplemental brief plus seven paper copies.
The Petition for Rehearing En Banc is denied as moot without prejudice to filing a new petition for rehearing en banc.